The validity of the statutes requiring payment of such drain orders out of county funds has been sustained by this court inMoore v. Harrison, 224 Mich. 512, and in Graves v. Bliss,235 Mich. 364. The purpose is apparent. If bidders on county drains understand that they must themselves bear the loss incident to the collection of the tax spread to pay therefor, the cost will be much increased. In the first of these cases, the following from 15 C. J., p. 581, was quoted with approval:
"A county being a public corporation existing only for public purposes connected with the administration of a State government, its revenue is subject to the control of the legislature, and when the legislature directs the application of a revenue to a particular purpose, or its payment to any party, a duty is imposed and an obligation created on the county."
Under the construction placed upon the language of the act by Mr. Justice WIEST, its enforcement will in many cases be impossible and the provision for *Page 527 
payment a nullity. It is perhaps the common practice for boards of supervisors, before voting a county tax to be spread upon the assessment rolls, to make or have made an estimate of the probable amount needed for the following year. Certain of the items therein are fixed charges. These are spoken of in defendants' return to the order to show cause as "county appropriations." The other sums voted are, as also stated therein, for "current expenses." The moneys in the treasurer's hands to meet the former are not "available" for any other purpose. The moneys in his hands for current expenses are "available" for any purpose for which they may lawfully be paid out by him.
The legislature in its wisdom, and under the authority conferred upon it by law, directs the county treasurer to pay the orders in question "out of any moneys in the general fund of the county treasury that may be available." The fact that in the judgment of the treasurer the moneys in his hands to meet "current expenses" are likely to be much overdrawn before another tax is levied in no way relieves him from compliance with the legislative command. Under it such payment is just as much required of him as is that of any warrant drawn by order of the board of supervisors thereon. When the moneys in his hands have not been appropriated for a fixed purpose, that is, to meet a contractual or statutory obligation of the county, he may not discriminate in the making of such payments. An appropriate definition of the word "available," as here used, is, "capable of being used for the accomplishment of a purpose." Webster.
Section 2274, 1 Comp. Laws 1915, as amended by Act No. 69, Pub. Acts 1925, authorizes the boards of supervisors, in the tenth subdivision thereof — *Page 528 
"To direct and provide for the raising of any money which may be necessary to defray the current expenses and charges of said county, and the necessary charges incident to or arising from the execution of their lawful authority, subject to the limitations prescribed in this act: Provided, That the said several boards of supervisors shall have power to borrow in any year, in anticipation of the levy or collection of taxes for the same year, such sum of money, not exceeding fifty percentum of the tax to be levied or collected for the general fund of said county, as may be necessary to defray current expenses of said county. The money so borrowed shall be repaid from such tax when levied and collected."
Any shortage in the moneys in the treasurer's hands "to defray the current expenses" of the county may thus be provided for.
In so enacting, the legislature assumed, as it had the right to assume, that a sufficient sum had been voted by the board of supervisors to pay the fixed charges, those arising out of contract or payable by statute, for the succeeding year. But it also assumed, as is the well-known fact, that the estimates of the amount of the current expenses of a county submitted to the board, and on which it bases the amount of tax to be levied therefor, are uncertain, and, in the event that the sum collected is insufficient therefor, the board is authorized to borrow money to meet such shortage.
The answer of the defendants discloses that $79,075 was voted for the salaries of county officers for the year 1927. It also discloses that the total amount in the general fund at the time the orders in question were presented for payment, on April 25, 1927, was but $35,827.63. Clearly, there was not sufficient money in the treasury of the county to pay such salaries for the balance of the year. *Page 529 
The order of the circuit judge states that there was "testimony taken in open court." It has not been returned to this court. Basing decision entirely on the facts disclosed in the return of the defendants to the order to show cause, the order denying the writ should be affirmed, with costs to appellees.
NORTH, C.J., and McDONALD, J., concurred with SHARPE, J.